NO. 12-11-00237-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

GARY MAURICE WELLS,                               §           APPEAL FROM THE 2ND
APPELLANT

V.                                                §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §           CHEROKEE COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
burglary of a habitation after pleading guilty.
       As pertinent here, Texas Rule of Appellate Procedure 26.2 provides that an appeal is
perfected when notice of appeal is filed within thirty days after the day the trial court imposes
sentence in open court. TEX. R. APP. P. 26.2(a)(1). The trial court imposed sentence in open
court on June 14, 2011. Therefore, Appellant’s notice of appeal was due to have been filed on or
before July 14, 2011. However, Appellant did not file his notice of appeal until August 4, 2011,
and did not file a motion for extension of time to file his notice of appeal as permitted by Texas
Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court may extend time for
filing notice of appeal if, within fifteen days after deadline for filing notice of appeal, appellant
files notice of appeal in trial court and motion complying with Texas Rule of Appellate Procedure
10.5(b) in appellate court).
       On August 10, 2011, this court notified Appellant that his notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice of appeal as
permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before August 22, 2011, the information filed in this appeal was amended to show the
jurisdiction of this court. The August 22 deadline has passed, and Appellant has neither shown
the jurisdiction of this court nor otherwise responded to its August 10, 2011 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)